[Cite as Santiago v. Costanzo, 2022-Ohio-611.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DONNA SANTIAGO,                                    :

                Plaintiff-Appellant,               :
                                                           Nos. 110339 and 110343
                v.                                 :

ROBERT COSTANZO                                    :

                Defendant-Appellant.               :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 3, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-912941


                                            Appearances:

                The Keefe Law Firm, LLC, and Stephen T. Keefe, Jr.; John
                J. Spellacy & Associates and John J. Spellacy, for
                appellant Donna Santiago.

                Costanzo & Lazzaro, P.L.L., and Raymond J. Costanzo, for
                appellant Robert Costanzo.

                Law Office of John L. Antel, John L. Antel, and John E.
                Jackson, for appellee Grange Insurance.
MICHELLE J. SHEEHAN, J.:

              In this consolidated appeal, Robert Costanzo and Donna Santiago

appeal the trial court’s order granting third-party defendant Grange Property &

Casualty Company summary judgment.              Because Costanzo’s homeowner’s

insurance policy issued by Grange excluded coverage for Santiago’s injuries caused

by Costanzo’s dog, we affirm the judgment of the trial court.

I. FACTS AND PROCEDURAL HISTORY

              In October 2015, while “wrestling” with his dog, Costanzo’s right arm

was cut by the dog’s teeth. Costanzo sought medical treatment and received stitches

for the cut to his arm. The hospital treating Costanzo notified the Cuyahoga County

Board of Health, which investigated and generated a report of the incident.

Costanzo did not make a claim for damages from his homeowner’s insurance policy

issued by Grange.

              In January 2018, Sara Graham was watching Costanzo’s dog while

Costanzo was out of town. Unbeknownst to Costanzo, Graham invited Santiago over

to Costanzo’s home. While Santiago was there, Costanza’s dog attacked her and

caused severe injury requiring medical attention. The Cuyahoga County Board of

Health was notified of the incident, conducted an investigation, and generated a

report of the incident.

              In March 2019, Santiago filed suit against Costanzo, later amending

the complaint to include Graham as a defendant. In May 2019, Costanzo filed a

third-party complaint against Grange seeking a declaratory judgment that Grange
was required to provide him a defense of Santiago’s lawsuit and to provide coverage

for any personal liability that may accrue.

              In June 2019, Grange answered the third-party complaint and alleged

that because Costanzo’s dog had previously caused “bodily injury to a person” in

October 2015, it owed no duty to defend or indemnify Costanzo in Santiago’s

lawsuit.

              On October 15, 2020, Grange moved the court for summary judgment

on the basis that the homeowner’s insurance policy issued by Grange excluded

coverage for Santiago’s injuries. Grange cited the following policy exclusion, which

reads in pertinent part:

      SECTION II-PERSONAL LIABILITY PROTECTION EXCLUSIONS
      A. Under Coverage E - Personal Liability Coverage and Coverage F —
      Medical Payments to Others Coverage, we do not cover:

                                        ***

      19. Bodily injury or property damage caused by any of the
      following animals owned by or in the care of an insured person:

                                        ***

      c. any dog with a prior history of causing:

             (1) bodily injury to a person;

             (2) injury to another animal;

             established through insurance claims records, or through the
             records of local public safety, law enforcement or other similar
             regulatory agency.
(Emphasis sic.) Grange further argued that because it was not required to provide

liability coverage, it had no duty to defend Costanzo in the lawsuit.

              In response to the motion for summary judgment, Costanzo argued

that the exclusion language in the policy was not applicable because Costanzo’s

injuries in 2015 were caused by his actions, not his dog’s actions. Costanzo attached

his affidavit testimony that averred that at the time of his injuries in 2015, he was

“wrestling” with his dog and that his arm “was cut by [his dog’s] teeth.” Costanzo

further opined that his injuries were a result of his “own carelessness” because he

allowed his dog “to grab his arm with his mouth” and he was “overly aggressive in

[his] play” with the dog.

              Santiago argued that the policy exclusion did not apply because 1) the

term “insured person” is not included in the exclusion language and that 2) Costanzo

was the cause of his injuries in 2015, not his dog.1

              On January 13, 2021, the trial court granted Grange’s motion for

summary judgment. In granting summary judgment, the trial court found the issue

to be determined upon Grange’s summary judgment motion was “whether the

Grange policy excludes coverage for bodily injuries caused by an insured’s dog when

that dog has a prior history of causing bodily injury.” The trial court found no

ambiguity in the terms “insured person” and “person” as those terms are used within




1Santiago raised other arguments to the trial court, but has not raised those arguments in
her appeal.
the policy. It determined “that the plain meaning of the term used, ‘person’,

encompasses any individual who suffered a bodily injury caused by the insured’s

dog. Thus, the term ‘person’ includes Defendant Constanzo.” The trial court then

noted “the policy exclusion language focuses on whether there was a prior incidence

that caused bodily harm” and applied that exclusion because “the undisputed facts

show that [the dog] bit Defendant Costanzo” in 2015, causing him bodily injury and

then Santiago in 2018.

              Both Santiago and Costanza appealed the grant of summary judgment

in favor of Grange, and we consolidated their appeals.

II. LAW AND ARGUMENT

      A. Assignments of Error

              Santiago alleges the following assignment of error:

      The trial court erred by granting Defendant-Appellee Grange’s motion
      for summary judgment.

              Santiago argues that the exclusion in the policy does not apply because

the first incident of injury was to the “insured person,” Costanzo. She further argues

that the 2015 incident was caused by Costanzo, not his dog or that there remains an

issue of fact as to the cause of the incident.

               Costanzo alleges the following assignment of error:

      The trial court committed reversible error by finding [the dog]
      proximately caused the injury [Costanza] sustained in 2015.

              Costanzo argues that he was the cause of his injuries in 2015, not his

dog, and, therefore, the exclusion in the policy does not apply in this case.
               Grange argues that the trial court properly granted summary

judgment as the policy language excludes a second incident in which a dog causes

bodily injury to a “person” and the record reflects that Costanzo’s dog caused

Costanzo’s injuries in 2015 and the incident in which Santiago was injured in 2018.

       B. Standard of Review

              1. Summary judgment

               Civ.R. 56(C) provides that summary judgment shall be rendered if

“the pleadings, depositions, answers to interrogatories, written admissions,

affidavits, transcripts of evidence, and written stipulations of fact, if any, timely filed

in the action, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.” Summary judgment is

proper where

       (1) there is no genuine issue of material fact; (2) the moving party is
       entitled to judgment as a matter of law; and (3) reasonable minds can
       come to but one conclusion and that conclusion is adverse to the
       nonmoving party, said party being entitled to have the evidence
       construed most strongly in his or her favor.

Bohan v. McDonald Hopkins, L.L.C., 8th Dist. Cuyahoga No. 110060, 2021-Ohio-

4131, ¶ 19, citing Horton v. Harwick Chem. Corp., 73 Ohio St.3d 679, 653 N.E.2d

1196 (1995), paragraph three of the syllabus; Zivich v. Mentor Soccer Club, 82 Ohio

St.3d 367, 696 N.E.2d 201 (1998). “The party moving for summary judgment bears

the burden of demonstrating that no material issues of fact exist for trial.” Edvon v.

Morales, 8th Dist. Cuyahoga No. 106448, 2018-Ohio-5171, ¶ 17, citing Dresher v.

Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264 (1996).
              If the movant satisfies the initial burden, then the nonmoving party

has the burden to set forth specific facts that there remain genuine issues of material

fact that would preclude summary judgment. Id. A trial court’s grant of summary

judgment is reviewed de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105,

671 N.E.2d 241 (1996).

             2.     Insurance policies are to be interpreted using rules of
                    construction applicable to contracts

              An insurance policy is a contract between an insurer and its insured.

E.g., AKC, Inc. v. United Specialty Ins. Co., Slip Opinion No. 2021-Ohio-3540, ¶ 8.

Thus, determining coverage under an insurance policy is a matter of contract

interpretation. Crum & Forster Indemn. Co. v. Ameritemps, Inc., 8th Dist.

Cuyahoga No. 99610, 2013-Ohio-5419, ¶ 10. The interpretation of insurance policies

is a matter of law. Id. “In insurance policies, as in other contracts, words and phrases

are to be given their plain and ordinary meaning unless there is something in the

contract that would indicate a contrary intention.” Id. at ¶ 11, citing Olmstead v.

Lumbermens Mut. Ins. Co., 22 Ohio St.2d 212, 216, 259 N.E.2d 123 (1970); Ohio N.

Univ. v. Charles Constr. Servs., Inc., 155 Ohio St.3d 197, 2018-Ohio-4057, 120

N.Ed3d 762 ¶11. “[W]here the provisions of an insurance policy are clear and

unambiguous, courts many not indulge themselves in enlarging the contract by

implication in order to embrace an object distinct from that contemplated by the

parties.” Crum & Forster Indemn. Co., 2013-Ohio-5419, ¶ 11, citing, Gomolka v.

State Auto Mut. Ins. Co., 70 Ohio St.2d 166, 168, 436 N.E.2d 1347 (1982). In this
case, the policy language is not ambiguous and excludes coverage for damages

caused by a dog with a prior history of injuring a person.

      C. The insurance policy excludes coverage for injuries caused by a
         dog that previously injured a person

             1.     The exclusion language is not ambiguous regarding
                    injury to a “person”

              Santiago argues that because certain terms such as “you” or “insured

person” are specifically defined within the policy, the use of “person” in the exclusion

is ambiguous and can be read to differentiate an “insured person” from a “person”

who suffered bodily injury. The policy defines the following terms:

      DEFINITIONS

      The following terms appear in bold type throughout this policy and are
      defined as follows:

      1. “You” and “your” refer to the Named Insured, which includes the
      individual named on the Declarations Page or that person’s spouse is a
      resident of the same household.
                                         ***
      3. “Bodily injury” means bodily harm, sickness or disease, including
      required care, loss of services, and resulting death.
                                         ***
      6. “Insured person” means:

             a. you;

             b. your relatives residing in your household; and

             c. any other person under the age of 21 residing in your
             household who is in your care or the care of a resident relative.

(Emphasis sic.) The insurance policy does not define the term “person.”
              The insurance policy provides coverage for “bodily injury” caused by

an “occurrence.” Section II titled “PERSONAL LIABILITY PROTECTION” provides

in COVERAGE E:

             We will pay all sums, up to our limit of liability shown on the
      Declarations Page for this coverage, arising out of any one loss for
      which an insured person becomes legally obligated to pay as
      damages because of bodily injury or property damage, caused by
      an occurrence covered by this policy. Damages include prejudgment
      interest awarded against the insured person.

              If a claim is made or suit is brought against the insured
      person for damages because of bodily injury or property damage
      caused by an occurrence to which this coverage applies, we will
      defend the insured person at our expense, using lawyers of cour
      choice. We are not obligated to pay any claim or judgment or to defend
      after we have paid an amount equal to the limit of our liability shown
      on the Declarations Page for this coverage. We may investigate or settle
      any claim or suit as we think appropriate.

(Emphasis sic.)

             The policy lists specific exclusions to coverage. Exclusion 19 excludes

coverage for damages caused by certain animals and provides that it does not cover:

      SECTION II-PERSONAL LIABILITY PROTECTION EXCLUSIONS
      A. Under Coverage E - Personal Liability Coverage and Coverage F —
      Medical Payments to Others Coverage, we do not cover:

                                        ***

      19. Bodily injury or property damage caused by any of the
      following animals owned by or in the care of an insured person:

      a. any dog that is being trained or has been trained to attack persons
         or other animals;

      b. any dog, used in any manner, as a fighting dog;

      c. any dog with a prior history of causing:
             (1) bodily injury to a person; or

             (2) injury to another animal;

             established through insurance claims records, or through the
             records of local public safety, law enforcement or other similar
             regulatory agency.

(Emphasis sic.)

              The use of the term “insured person” in the exclusion limits coverage

for incidents caused by animals owned by or in the care of the “insured person.”

Coverage is further limited to exclude bodily injury caused to a person by a dog that

has a prior history of causing bodily injury.     As the term “insured person” and

“person” are used to delineate separate limitations of coverage within the policy, the

use of different terms does not create an ambiguity.

              As the policy does not specifically define the term “person,” we agree

that the trial court properly used the plain meaning of the term where it found that

“‘person’ encompasses any individual who suffered a bodily injury caused by the

insured’s dog. Thus, the term ‘person’ includes Defendant Costanzo.” See Villaos v.

Nationwide Mut. Fire Ins. Co., 12th Dist. Brown No. CA2020-04-004, 2020-Ohio-

5123, at ¶ 3 -4 (insurer provided notice of policy exclusion for injuries caused by dog

with “prior history of causing bodily harm” to named insured’s son). As such, the

trial court properly found that a later incident of Costanzo’s dog causing bodily

injury to any person was excluded under the language of the policy.
      2.     The insurance policy excludes a second injury to a person
             caused by a dog without regard to the circumstances of the
             incident

              The exclusion in the policy precludes coverage for a second incident

of bodily injury caused by a dog owned by or in the care of an insured person. Both

Santiago and Costanzo in essence argue that the record indicates that Costanzo

caused, contributed to cause, or should be determined to be the cause of his injuries

in 2015. In support, Costanzo cites his deposition testimony that the first incident

in which Costanzo was injured was caused by Costanzo, that he was “roughhousing”

with the dog and he “caused” the injury himself, but he does not dispute that the

dog’s teeth cut his arm requiring stitches.

              Germane to determining whether or not the 2015 incident served to

exclude coverage for Santiago’s injuries is the language in the policy that precludes

coverage where the dog has a prior history of “causing bodily injury.” The term

“cause” was not defined in the policy, and we apply the plain and ordinary meaning

of the term. Crum & Forster Indemn. Co., 2013-Ohio-5419, at ¶ 11.

              In this case, Costanzo by his own admission, acknowledged that his

dog’s teeth injured him. Thus, the dog’s teeth were the mechanism by which

Costanzo was injured. Using the plain meaning of the word cause, the dog was the

cause of Costanzo’s injuries. In their argument, Costanzo and Santiago invite us to

determine whether the dog ultimately intended to cause the cut to Costanzo’s arm

or that Costanzo’s actions were some sort of separate, intervening, or superseding

cause of his injuries. The arguments presented by both Santiago and Costanzo go
toward applying the legal concept of proximate cause to the policy language and ask

us to determine a degree of fault or attempt an assessment of liability for Costanzo’s

actions at the time he sustained bodily injury. These arguments simply overlay legal

concepts of fault or liability to the policy language.

              But there is no need to assess degrees of fault or graft concepts of legal

liability onto the plain language of this policy. “‘Where the provisions of the policy

are clear and unambiguous, courts cannot enlarge the contract by implication so as

to embrace an object distinct from that originally contemplated by the parties.’”

Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-

Ohio-2842, 769 N.E.2d 835, ¶ 8, quoting Rhoades v. Equitable Life Assur. Soc. of

the U.S., 54 Ohio St.2d 45, 47, 374 N.E.2d 643 (1978). Accordingly, the plain

language of the exclusion provision precludes coverage for injuries the dog caused

Santiago because the dog caused Costanzo bodily injury in 2015.

               Additionally, Santiago and Costanzo’s arguments imply that the

exclusion should only apply to vicious dogs or dogs with a propensity toward

violence. Again, by applying the plain meaning of the words within the policy, these

arguments are not well taken. The exclusion applies to “any dog” that caused bodily

injury in the past and the policy language is not limited to only vicious dogs or those

prone to causing injury. Id.

               The trial court did not err in determining that Costanzo’s dog caused

prior bodily injury to a person. As such, Grange was not required to provide
coverage for Santiago’s claim for injuries caused by Costanzo’s dog or to defend

Costanzo in the lawsuit brought by Santiago.

              Both appellants’ assignments of error are overruled.

III. CONCLUSION

              Grange was entitled to summary judgment where the insurance policy

excluded coverage for bodily injury caused by the insured’s dog where the dog had

previously caused bodily injury to any person. That the prior incident of bodily

injury was sustained by the insured person did not exempt that incident from the

plain language of the policy. Further, the plain language of the policy did not

necessitate a determination as to the extent Costanzo’s actions contributed to the

prior injury caused by his dog to determine that coverage for Santiago’s claims were

excluded from by the policy.

              Judgment affirmed.

      It is ordered that appellee recover of appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
MICHELLE J. SHEEHAN, JUDGE

SEAN C. GALLAGHER, A.J., and
ANITA LASTER MAYS, J., CONCUR